Detailed Office Action
Applicant's amendments and arguments filed on 10/3/2022 have been entered and fully considered. Claim 1 has been amended. Claims 5-7 and 10 are cancelled. Claims 11-24 are withdrawn from examination. Claims 1-4, 8-9, and 11-24 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments that the amendment to claim 1 overcomes the cited prior arts, have been fully considered and found not to be persuasive (see arguments of 10/3/2022, pages 7-8).
Applicant states that: while Applicant acknowledges that the cited references teach individual elements recited in independent claim 1, the combination fails to teach or suggest the particular combination of elements recited in claim 1, particularly the exposure of chopped fiber to plasma formed in a vortex. That is, there is simply no suggestion in either HUANG or JANDER that applying plasma formed in a vortex would work at the plasma conditions or with the efficiency disclosed in HUANG. Furthermore, neither HUANG nor JANDER teaches expanding the chopped fiber filler to a lofted tow volume that is more than 50% greater than an initial tow volume.
	Regarding the first argument, The Examiner respectfully disagrees. In the non-final office action of 9/16/2022 (pages 4-5), The Examiner established that the combination of HUANG and JANDER discloses “exposure of chopped fiber to a plasma formed in the vortex”, and then provided a rationale and motivation for this combination and showed that this combination is within the skill of one ordinary skill in the art. The Applicant has not presented an argument as to the non-obviousness of this combination and/or how this combination is beyond the skill of an artisan. The Applicant simply states that this combination fails to teach the combination of elements in claim 1 without providing a reasoning for this statement.
Regarding the second argument or the amended limitation of “increased volume of more than 50%”, the Examiner submits that this limitation is disclosed by the secondary reference of JANDER as being a result-effective variable. Since this is an amended limitation, its detailed rejection is provided below in the 35 USC 103 section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 8,309,644), hereinafter HUANG, in view of JANDER (US 6,029,897), hereinafter JANDER, as evidenced by Sheet Molding Compound, hereinafter SMC. Note that the italicized text below are the instant claims.
Regarding claims 1 and 8, HUANG discloses A process of forming a fiber mat {[abstract], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC is a sheathing process that creates a sheet or panel that is considered a mat [page 2/6]} comprising: 
exposing a chopped fiber filler having an initial tow volume to plasma to increase activation sites on said chopped fiber filler {note that any initial tow inherently has a volume, [col 2, lines 20-21], [col 2, lines 64-65], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC uses chopped fiber [page 1/6], note that chopped fiber is in the resin as shown below thus a filler}; 
drop said chopped fiber filler on to a moving belt {note that as evidenced by SMC the sheathing process involves dropping the chopped fiber onto a moving belt, see the illustration in [page 2/6]};
coating said chopped fiber filler with a silane; and crosslinking said silane coated chopped fiber filler to the thermoset set resin via the activation sites {[abstract], [col 2, lines 4-5], [FIG-1B] see 12” that shows silane crosslinks with the surface functional group or active sites (the thermoset resin), [col 2, lines 55-56] note reaction (or crosslinking) of functional groups with silane indicating the thermoset reaction}.
HUANG discloses the fiber to be carbon fiber {[abstract]}. HUANG, however, is silent on debundling (i.e. expansion in a vortex) of a carbon fiber tow prior to or during exposure to the plasma.
In the same field of endeavor that is related to dispersing fibers, JANDER discloses in a vortex while said chopped fiber filler is being debundled, said vortex using gravity to drop and disperse (claim 1) {[abstract], [col 3, line 20-27] note creating distinct fibers that indicates debundling, [FIG. 2] note the vertical orientation and that gravity help drop the debundled chopped fiber, note that plasma exposure is taught by HUANG as discussed above}.
further comprising debundling a carbon fiber tow as all or part of said chopped fiber filler prior to exposure to the plasma (claim 8) {see claim 1 above and that this vortex can be placed ahead of the plasma exposure that HUANG teaches}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the step of debundling of a carbon fiber tow of JANDER in the process of HUANG both before and during exposure to the plasma. 
As disclosed by JANDER, The advantages of this debundling step are the faster delivery step of fibers, the ability to lay down fibers in varying degree of thickness and density, enabling different fiber patterns and orientations {[col 1, lines 57-65]}.
Regarding the remainder limitation of claim 1 reciting “and to expand the chopped fiber filler to a lofted tow volume that is more than 50% greater than the initial tow volume”, JANDER discloses that the vortex purpose is to spread out or flare the stream of fiber or to expand them {[col 4, lines 4-6]}. JANDER also discloses that its method can achieve varying degree of density of fiber deposited on a surface {[col 1, lines 58-61]}. 
JANDER, then, discloses that if a particular area of the preform requires a higher than normal concentration of chopped reinforcement fiber, the fluid flow into the nozzle can be reduced {[col 4, lines 64-66]}. JANDER, therefore, recognizes the effect of fluid amount/flow on the expansion volume of fiber (the density) as a result-effective variable. Reducing the flow increases the density (or less expansion of fiber tow) and as such increasing the flow decreases the density (or more expansion of fiber tow).
It is well established that determination of optimum values of result-effective variables (in this case, effect of fluid flow on the extent of expansion) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the fluid flow (extent of expansion of fiber tow) which is a result-effective variable through routine experimentation to arrive at local densities that is needed for different parts of the deposited fibers. For example, for areas than need less dense fiber, one of ordinary skill in the art will increase the fluid flow to achieve an expansion volume of the fiber tow that is greater than 50% of its original volume. 
Regarding claim 2, HUANG discloses wherein said chopped fiber filler is made up of only carbon fibers {[abstract], [col 6, line 39] note teaching on sheet molding that as evidenced by SMC uses chopped fiber [page 1/6]}.
Regarding claim 9, HUANG discloses further comprising exposing said chopped fiber filler to deionized gas {[col 2, lines 64-66] note use of air that according to instant specification paragraph [0030] is a deionized gas}.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG and JANDER as applied to claim 1 above, and further in view of GUHA (US-2015/0147543), hereinafter GUHA.
Regarding claim 3, combination of HUANG and JANDER discloses all the limitations of claim 1 above. This combination, however, is silent on the chopped fiber being a combination of carbon fiber and glass fiber.
In the same field of endeavor that is related to molding compositions, GUHA discloses wherein said chopped fiber filler is made up of a combination of carbon fibers and glass fibers {[0024]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the carbon fiber of combination of HUANG and JANDER in its mat formation process with the combination of carbon/glass fibers as taught by GUHA {[0024]}. 
Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case the predictable result is the formation of mat. Also note that as taught by GUHA, this combination can be used as a substitute for carbon only case {[0024]}.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG and JANDER as applied to claim 1 above, and further in view of MACHER (WO 2015/033222 A2), hereinafter MACHER.
Regarding claim 4, combination of HUANG and JANDER teaches all the limitations of claim 1. This combination, however, is silent on using iodometry to measure the activation sites.
In the same field of endeavor that is related to plasma treatment of filler, MACHER discloses further comprising measuring the increase in activation sites by iodometry {[0009], [0024]}.
At the effective filing date of the instant invention, it would have obvious to one of ordinary skill in the art to have incorporated the step of iodometry measurement of active site of MACHER in the process of HUANG/JANDER. 
As disclosed by MACHER, the advantage of this measurement method is the determination of implementing a desired level of activation {[0024]}. Note that since HUANG also discloses creation of active sites by plasma treatment {[col 2, lines 63-65] note creation of functional groups that are the active sites}, an artisan would have been highly motivated to look to prior art and determine an appropriate method to determine the extent of activation so that a quantitative and appropriate level of activation can be implement in the carbon fiber of HUANG/JANDER.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748